Exhibit 10.2
 

--------------------------------------------------------------------------------

 
 
 
 
AGREEMENT


between


EL DORADO CHEMICAL COMPANY


and


INTERNATIONAL ASSOCIATION OF
MACHINISTS AND AEROSPACE WORKERS,
AFL-CIO
LOCAL NO. 224


Effective: October 17, 2010




EL DORADO CHEMICAL COMPANY
El Dorado, Arkansas

 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS


 

PREAMBLE     1         ARTICLE I  APPLICATION OF AGREEMENT    1         ARTICLE
II PERIOD OF AGREEMENT    1                 ARTICLE III MANAGEMENT RIGHTS
CLAUSE    2         ARTICLE IV CHECK-OFF OF UNION DUES    2         ARTICLE V
SENIORITY   2           Section 1. Length of Service    2   Section 2.  Order of
Seniority    2   Section 3.   Eligibility for Seniority    3   Section 4. 
Filling Vacancies   
3
  Section 5. Qualifications for Job    4   Section 6.   Seniority List    5  
Section 7.  Seniority Accrued    5   Section 8. Seniority - Outside
Assignments    5   Section 9.     Discharges and Reemployment    5   Section 10.
Status of Employees Laid Off    6   Section 11. Loss of Seniority    6        
ARTICLE VI HOURS OF WORK AND OVERTIME    7           Section 1. Hours of Work 7
  Section 2.  Overtime and Call-Out Pay Rates    7   Section 3. Shift Change
Notice    8   Section 4.  Meal Time    8   Section 5.  No Reduction of Work Week
as Result of Overtime                        9   Section 6.  Computation of
Overtime                        9   Section 7.  Distribution of Overtime and
Call-Out Time                        9   Section 8.   Call-Out    9   Section
8A.  Advance Scheduling of Overtime    10   Section 8B.  Right to Assign
Qualified Personnel            10   Section 9.  Holiday Pay  10   Section 10.
Reporting for Work and Not Used  11         ARTICLE VII  WAGE RATES AND
CLASSIFICATIONS  11            Section 1. Wages and Pay Period  11    Section
2.  Changes in Classification of Work  11         

 
 
 
(i)

--------------------------------------------------------------------------------

 
 

  Section 3. Mechanic Classifications, Opportunites and Training 12         
ARTICLE VIII  HANDLING OF GRIEVANCES  12            Section 1. Routine
Submission  12          ARTICLE IX  SHOP COMMITTEE AND STEWARDS  13           
Section 1.  Shop Committee 13    Section 2. Stewards 14          ARTICLE X LEAVE
OF ABSENCE 14            Section 1.   Personal Business 14    Section 2. Union
Business 14    Section 3. Sickness or Accident 15    Section 4. Notice to the
Company 15    Section 5. Military Reserve Training 15          ARTICLE XI 
VACATIONS   16          ARTICLE XII MILITARY LEAVE 17            Section 1.
Military Selective Service Act  17    Section 2. Pay in Lieu of Vacation 18     
    ARTICLE XIII PHYSICAL EXAMINATIONS  18            Section 1. Periodical
Examinations  18    Section 2.  Certificate of Physical Fitness 18   Section 3. 
Dispute Resolution 18          ARTICLE XIV MISCELLANEOUS AND GENERAL  18       
    Section 1.  Tool Check-In Time  18    Section 2.  Discrimination 19   
Section 3. Wage Rate Changes  19    Section 4.   Safety Provisions  19   
Section 5.    Discharges 19    Section 6.  Recess Period (Smoking)  19   
Section 7.   Jury Duty   20    Section 8.  Termination Pay  20    Section 9. 
Contract Work  20 

 
 
(ii)

--------------------------------------------------------------------------------

 



  Section 10.  Technical and Supervisory Employees 20    Section 11. Minor
Maintenance 20    Section 12. Minor Operating Functions 21    Section 13. 
Uniforms 21          ARTICLE XV VALIDITY OF CONTRACT  21          ARTICLE XVI
NOTICE   21          ARTICLE XVII FUNERAL LEAVE 22           ARTICLE XVIII GROUP
INSURANCE  23           ARTICLE XIX NO STRIKE OR LOCKOUT  25          ARTICLE
XX                                 SERVICE WITH COMPANY  25          ARTICLE XXI
CHANGE OR MODIFICATION OF AGREEMENT  25          ARTICLE XXII TERMINATION OF
AGREEMENT  26          SIGNATURE PAGE      27          EXHIBIT "A"  BASIC HOURLY
WAGE RATE  28            RATE CHANGES DURING TERM OF AGREEMENT  29           
CLOTHING ALLOWANCE 
29
        EXHIBIT “B”  RECOGNIZED MAINTENANCE WORK GROUPS  30 


 
(iii) 

--------------------------------------------------------------------------------

 
PREAMBLE
 
    This Agreement is made and entered into by and between EL DORADO CHEMICAL
COMPANY (hereinafter referred to as the “Company”), and the INTERNATIONAL
ASSOCIATION OF MACHINISTS AND AEROSPACE WORKERS, AFL-CIO, LOCAL NO. 224
(hereinafter referred to as the “Union”), which the Company recognizes as the
sole bargaining agent for the Maintenance employees of the Company at its
chemical plant located north of El Dorado, Arkansas, who are eligible for
membership in the Union in accordance with the Labor Management Relations Act of
1947.
 
    Our future success and security requires that we foster a plant culture
which underscores the importance of teamwork and focuses on customer
satisfaction, methods improvement, demands mutual respect and promotes high
morale.  We must be prepared to meet the needs of changing circumstances and
seize opportunities provided.  The Company, the Union and all employees are
committed to doing so.
 
    We appreciate qualities and values such as pride in what we do, taking
ownership of responsibility, dedication, cooperation, efficiency and optimism.
Everyone who depends upon EDC recognizes the importance of creating and
maintaining a safe and clean workplace and wants a plant which promotes fair
treatment, quality work, and productive, profitable and efficient
operations.  We each accept and share the responsibility to do our parts to make
that happen.
 
ARTICLE I
APPLICATION OF AGREEMENT
 
    The Company hereby recognizes the Union as the exclusive bargaining agency
for the employees of the Company at said plant who work in the capacities
hereinafter stated in this Article I.
 
    (a)           All Maintenance employees, as described in Exhibit "A",
engaged in the installation, maintenance and repair of machinery and equipment,
but excluding all production, chemical and operating employees, shipping
attendants, office and clerical employees, managers, supervisors and guards.
 
ARTICLE II
PERIOD OF AGREEMENT


 
    This Agreement shall remain in full force and effect for a three year
contract term commencing October 17, 2010, at 12:01 a.m., and ending 12:00
midnight, October 16, 2013.  At reasonable times after August 1, 2013, the
parties will meet to attempt to negotiate a new contract to be effective for the
period beginning after midnight, October 16, 2013.
 
 
(1)

--------------------------------------------------------------------------------

 
ARTICLE III
MANAGEMENT RIGHTS CLAUSE
 
    The Union expressly recognizes that the Company has the exclusive
responsibility for and authority over (whether or not the same was exercised
heretofore) the management, operation and maintenance of its facilities and, in
furtherance thereof, has, subject to the terms of this Agreement, the right to
determine policy affecting the selection, hiring, and training of employees; to
direct the work force and to schedule work; to institute and enforce reasonable
rules of conduct; to assure discipline and efficient operations; to determine
what work is to be done, what is to be produced and by what means; to determine
the quality and quantity of workmanship; to determine the size and composition
of the work force; to determine the allocation and assignment of work to
employees; to determine the location of the business, including the
establishment of new locations or departments, divisions, or subdivisions
thereof; to arrange for work to be done by other companies or other divisions of
the Company; to alter, combine, or eliminate any job, operation, service, or
department; to sell, merge or discontinue the business or any phase thereof;
provided, however, in the exercise of these prerogatives, none of the specific
provisions of the Agreement shall be abridged.  The Company will not use the
vehicle of subcontracting for the sole purpose of laying off employees or
reducing the number of hours available to them.
 
ARTICLE IV
CHECK-OFF OF UNION DUES and UNION MEMBERSHIP
 
    Upon receipt of a signed authorization by an employee requesting deductions
from his wages for his monthly union dues, the Company agrees to honor such
authorization according to its terms during the life of this Agreement.  The
form shall be furnished by the Union.
 
    The Financial Secretary of Local 224, IAM-AW, shall, from time to time,
notify the Company in writing of the amount of the monthly deduction to be made,
from time to time, under this authorization.  All money so deducted by the
Company shall be paid to the Union on or before the end of the month during
which deductions are made.  Upon receipt of written request by current employees
as of October 17, 2010, the Company shall, after thirty (30) days’ notice,
discontinue dues deduction.
 
ARTICLE V
SENIORITY


Section 1.  Length of Service.
 
    Length of service in the bargaining unit and with the El Dorado Plant shall,
in that order, govern the promotion, demotion, and transfer of employees.


Section 2.  Order of Seniority.
 
    An employee's seniority shall be determined as follows:


 
(2)

--------------------------------------------------------------------------------

 
Order of Importance                                Seniority


1st                                                                Bargaining
Unit
2nd                                                               Plant


Section 3.  Eligibility for Seniority.
 
    An employee shall be first entitled to seniority in the bargaining unit when
he has been continuously employed in that unit for 180 days; his seniority
dating from the date of the beginning of such employment.
 
    However, an employee who has been employed in the bargaining unit, who has
been laid off prior to his having been employed therein for 180 days
continuously, and who is reemployed in the bargaining unit within 180 days from
the date upon which he is laid off, shall, upon such reemployment, be entitled
to have the number of days which he has worked in the bargaining unit, during
the period of his most recent previous employment herein, included in any
subsequent computation of his seniority in the bargaining unit and shall be
entitled to seniority when he has accrued 180 days on that basis.
 
    The Company shall have the right to layoff or discharge, without cause, any
employee who has not worked in the bargaining unit a sufficient length of time
to gain seniority, and such action on the part of the Company shall not be the
subject of a grievance on the part of the Union under any provision of this
Agreement.


Section 4.  Filling Vacancies.
 
    (a)           Temporary and permanent vacancies will be filled only when the
Company sees a need to fill the vacancy.  In the event the Company sees a need
to fill a vacancy, it will be filled by the employee having the most bargaining
unit seniority, who desires the job, and who possesses a skill of the group in
which the vacancy occurs.  Any person so promoted must accept the duties and
responsibilities of the job.
 
    (b)           When there is a permanent vacancy in a group and the Company
sees a need to fill that vacancy, the Company shall post promptly, and keep
posted for fifteen (15) days, notice on its bulletin board of the job
vacancy.  It shall be the duty of an employee who feels himself entitled to such
job on account of his seniority to file his sealed bid for such job with the
Plant Manager or his representative, and send a copy thereof to the Chairman of
the Shop Committee within said 15-day period.  In order to be considered valid,
a bid must be signed, dated, and deposited in a locked box marked "I.A. of M.
and A.W. Bids" located at the plant entrance gate.
 
    Immediately upon expiration of the posting period of fifteen (15) days, the
names of all bidders will be posted on the bulletin board, and the bidder having
the most seniority and who desires the job shall be assigned to the group and
receive the "C" Mechanic rate of pay if he possesses the necessary skill.  In
the event no qualified bidder possessing the necessary skill bids on the
vacancy, the Company may hire a qualified employee from the outside.
 
 
(3)

--------------------------------------------------------------------------------

 
    If he does not possess the skill, he will be reduced to the rate that
compares to his previous experience beginning not later than the beginning of
the work week following the week in which the successful bidder is determined,
provided the successful bidder is available to report for work on that day.
 
    If the group vacancy is not filled by the procedure set forth above and the
Company sees the need to fill the vacancy, a first-year "E" Mechanic job will be
posted for filling outside the bargaining unit.
 
    Notwithstanding any other provisions of this subsection (b), it is agreed
that the Company shall have the right at any time during said 15-day posting
period to withdraw the posting of a new job in the event the Company decides
that such job need not be filled.
 
    (c)           Should an employee within a group who is entitled to a
promotion desire to waive his opportunity for that promotion, he shall do so by
signing a waiver.
   
    (d)           In the event that it becomes necessary to establish a
permanent rotating shift the Company will notify the Shop Committee to discuss
the procedure and shift to be implemented at least thirty (30) calendar days
before establishing such shift.
 
    (e)           In addition to the hourly rates, employees who are regularly
assigned to a specific shift shall be paid a shift differential of forty cents
($.40) for each hour worked on the evening shift and eighty cents ($.80) for
each hour worked on the graveyard shift.  For payroll purposes, employees who
are regularly assigned to a three shift rotating schedule shall receive shift
pay averaged over all three shifts (forty cents ($.40) per hour).


NOTE:  Maintenance personnel who are not regularly assigned on a rotating shift
basis or to the evening or graveyard shift will receive shift differential in
accordance with the August 3, 1989, Letter of Understanding (regarding
turnarounds and major mainte­nance projects).


Section 5.  Qualifications for Job.
 
    (a)           It is not the intention of the parties to this Agreement that
any employee shall be permitted to work on a job when he is not qualified to
perform the work which that job requires.  However, if, in the opinion of the
Company, an employee is not qualified for a particular job to which he would
otherwise be entitled by virtue of his seniority, and the Company determines
that an employee's application for the job shall be denied on the basis of his
lack of qualifications, the Company shall notify the Chairman of the Shop
Committee and the employee involved of their decision, at least five (5) days
prior to the date upon which any other employee is permanently assigned to the
job.


 
(4)

--------------------------------------------------------------------------------

 
Section 6.  Seniority List.
 
    Seniority lists will be compiled on April 1 and October 1 and will be
available to all employees.  One copy of each seniority list will be furnished
to the Shop Committee.


Section 7.  Seniority Accrued.
 
    Each employee shall retain the seniority accrued to him based upon actual
service at the El Dorado Plant.


Section 8.  Seniority - Outside Assignments.
 
    Any employee, after having established seniority under the provisions of
this Agreement, who is temporarily assigned to another job by the Company
(outside the bargaining unit) shall continue, for not more than ninety (90) days
per calendar year, on a cumulative basis, to accrue seniority on his regular
classification during such period of temporary assignment.  If such employee
works more than ninety (90) days per calendar year on a cumulative basis, he
shall forfeit one (1) day of bargaining unit seniority for each day in excess of
ninety (90) days worked outside of the bargaining unit during that calendar
year.   The 90 day limit will begin if/when an employee is removed from the duty
list and/or call-out list.


Section 9.  Discharges and Reemployment.
 
    When there is a reduction in the number of employees in the bargaining unit,
the employee last employed in the bargaining unit shall be the first employee
laid off.  The employee laid off through no fault of his own, who has the
greatest bargaining unit seniority, shall (subject to the following provisions
of this Article) be the person first reemployed in the event additional
employees are employed, provided that the person is qualified to perform the
duties of the job to which he would be assigned on reemployment.
 
    A person who has worked in the bargaining unit sufficiently long to be
entitled to seniority in that unit, and who is laid off through no fault of his
own, who has kept his current address on file with the Company, and who
continues to be entitled to seniority under the terms of this Agreement shall
(subject to the following provisions of this Article) be given first
consideration for reemployment.
 
    If reemployment is available for any such person, the Company shall so
notify him by letter (with a copy of such letter to the Chairman of the Shop
Committee), addressed to him at his address then on file with the Company, and
he shall be allowed fifteen (15) days from the date upon which said letter was
mailed, or until he no longer retains his accrued seniority as provided in
Section 10 of this Article V (whichever is the shorter period), in which to
notify the Company in writing of his desire to return to work.  In the event he
delivers such notice, he shall be allowed seven (7) days from the date of the
delivery thereof to report for work; provided, however, if the employee involved
is, on the date which he would otherwise be required to report for work totally
disabled to work, he shall, on or before that date, deliver to the Company a
statement in writing from a licensed
 
 
(5)

--------------------------------------------------------------------------------

 
physician stating that he is so disabled, in which event the period within which
he shall be permitted to return to work shall be extended ninety (90) days.


Section 10.  Status of Employees Laid Off.
 
    The accrued seniority of an employee who has been laid off through no fault
of his own shall continue to exist from the date of his layoff for the following
periods:


Years of Service                                  Period Seniority to Exist
 

 
0-180 days 
-0-

 
 
181 days to 2 years
Length of previously accrued seniority



 
2 years or more
2 years



Section 11.  Loss of Seniority.
 
    Seniority shall be lost and employment terminated for any of the following
reasons:
      

 
(a)
Quitting.


 
(b)
Absence from work for three (3) consecutive days without having notified the
Company, unless physically impossible to do so.



 
(c)
Discharge for just cause.



 
(d)
Failure to return at the expiration of a leave of absence or vacation.



 
(e)
If an employee misrepresents the reason for requesting a leave of absence.



 
(f)
If an employee fails to file for reinstatement within ninety (90) days following
discharge from the U.S. Military Service.



 
(g)
Failure to return to work from layoff within the time specified in Section 9 of
this Article.



 
(h)
At the end of the period specified in Section 10 of this Article, or upon
earlier rejection after layoff of an offer of reemployment in a classification
equal to the classification from which laid off.



 
(6)

--------------------------------------------------------------------------------

 
ARTICLE VI
HOURS OF WORK AND OVERTIME


Section 1.  Hours of Work.
 
    (a)           Regular base hours of work shall be eight (8) hours per day
and forty (40) hours per week.
 
    (b)           The work week shall begin at 12:01 a.m. each Monday and end at
12:00 midnight the following Sunday.  The work day shall begin at 12:01 a.m. and
end at 12:00 midnight.
 
    (c)           The work week shall normally be five (5) consecutive 8-hour
days, Monday through Friday, and will normally begin work at 7:00 a.m. and end
at 3:30 p.m. with a 30-minute lunch period from 12:00 noon to 12:30 p.m.
 
    (d)           No employee shall be required to work more than twelve (12)
hours during any normal work day except in case of an emergency.
 
    (e)           All employees shall be expected to report to work promptly at
the scheduled time.
 
    (f)           No employee shall be allowed to work more than sixteen (16)
continuous hours nor more than sixteen (16) hours in any one day except in the
case of an emergency.  However, an employee will be allowed to complete his
regularly scheduled hours of work as provided in Sections 5, 8 and 10 of this
Article VI.
   
    (g)           Maintenance overhauls may be staffed on 8-hour, 10-hour, or
12-hour shifts as may be necessitated by the needs of the operation.
 
    The Company will specify and select the number and classifica­tions of
personnel on each shift by work group classification for each particular
overhaul on a shift basis.  Preference to shifts will be governed by the
employee's bargaining unit seniority.  Shift change notice will be handled as
outlined in Article VI, Section 3.  In the event there are insufficient
qualified personnel on each shift, the Company shall have the right to assign
qualified personnel as needed.


Section 2.  Overtime and Call-Out Pay Rates.
 
    (a)           Overtime and call-out rates shall be one and one-half (1-1/2)
times the regular rate and shall be paid for all work performed in excess of
forty (40) hours per week, continuous actual work in excess of eight (8) hours,
and for all work performed as a result of call-out and for hours worked outside
an employee's regularly scheduled hours.
   
    (b)           Any employee who works over, beyond his regular scheduled work
day, shall be paid a minimum of three (3) hours at straight time.  If the
employee is required to stay over beyond his regular scheduled work day to
attend meetings or to receive training, and no production work is
 
 
(7)

--------------------------------------------------------------------------------

 
involved, he will receive pay for actual time spent at one and one-half (1-1/2)
times his regular rate of pay, providing he has received a minimum of
twenty-four (24) hours' notice in advance.
 
    (c)           No employee shall work overtime without the approval of his
Foreman.


Section 3.  Shift Change Notice.
 
    (a)           The Company shall pay each employee one and one-half (1-1/2)
times his regular rate of pay for the first shift of a rearranged work schedule
if the employee whose shift is changed shall not have been notified of the
change at least twenty-four (24) hours prior to the beginning of said first
shift.  If notice of employee's shift change shall be posted on his regular day
off, notice of the change shall be posted at least seventy-two (72) hours prior
to the beginning of said first shift.  Any notice required to be given to an
employee under the provisions of this Section 3 may be given by written notice
posted on the general bulletin board of the Company and the bulletin board of
the Union, and each employee named in any notice shall be deemed to have
received the notice at the time copies of said notices are posted on said
boards.
 
    (b)           The changing of an employee's shift, incident to the return of
an employee from sickness or accident, shall not be considered a change in shift
within the meaning of this Section 3, unless the absent employee has given the
Company at least seventy-two (72) hours' notice of his intention to return to
work and the time at which he will return to work by notifying his supervisor.
 
    (c)           The changing of an employee's shift from 7:00-3:30 to
7:00-3:00, or from 7:00-3:00 to 7:00-3:30 will not constitute a shift change.
 
    (d)           A change in shift at the request of an employee shall not be
considered a change in shift for the purpose of this Section 3.
 
    (e)           No employee shall lose any time from his normally scheduled
40-hour week occasioned by any shift change.


Section 4.  Meal Time.
 
    (a)           If a "Day Person" is instructed to and continues to work
overtime past 6:00 p.m., he shall be allowed a 30-minute period beginning at
6:00 p.m. for supper on Company time; and if said "Day Person" then continues to
work additional overtime, he shall be allowed a 30-minute lunch period on
Company time; each such period to begin at the end of four (4) hours of
additional continuous overtime worked after 6:30 p.m.
 
    (b)           Any employee called for work outside of his regular working
hours, who is required to work more than four (4) consecu­tive hours outside his
regular hours, shall be allowed a 30-minute period for a meal on Company time at
the end of the fourth consecutive hour and at the end of each consecutive 4-hour
period thereafter that said employee continues to work outside his regular
hours.


 
(8)

--------------------------------------------------------------------------------

 
Section 5.  No Reduction of Work Week as Result of Overtime.
 
    No employee will be required to take any time off from his regular work week
because of overtime worked in that or any other week.  If an employee is
required to work on his day off, he shall not be forced to take another day off
in lieu thereof.


Section 6.  Computation of Overtime.
 
    For the purpose of computing overtime under this Article, the exact time
worked, rounded to the nearest quarter hour, shall be accounted for, which shall
be paid for at the overtime rate.
 
    There shall be no duplicate payment for daily overtime and weekly
overtime.  If daily overtime is greater in any one work week, only daily
overtime shall be paid, or if weekly overtime is greater in any one work week,
only weekly overtime shall be paid.  There shall be no pyramiding of overtime.


Section 7.  Distribution of Overtime and Call-Out Time.
 
    Overtime work opportunities shall initially be distributed, as equitably as
practicable, within each work group where the overtime is required in accord
with the Company's distribution policy.  The Company may then offer such work to
employees in other work groups who are qualified.
 
    For the purpose of distributing overtime, the Company will submit a list,
biweekly, to the work group steward showing the overtime worked, refused and
overtime standing of each employee covered within the group.
 
    Each employee who is requested to report for overtime duty shall report at
the required time unless he shall first obtain permission from his supervisor to
be relieved of such duty.


Section 8.  Call-Out.
 
    An employee who is called out and reports for work outside his regular
working hours shall work until excused by the person then supervising his work;
provided that no one shall be required to work longer than is provided in
Section 1(d) of this Article.  An employee who is called out and reports for
work shall be paid a minimum for four (4) hours at time and one-half (1-1/2),
even though the full four (4) hours may not be worked because no work is
available, or he does not work at all because no work is available.  An employee
called for such work, which works continuously until the beginning of his
regular hours of work and continues to work during the regular hours of his
scheduled work, shall not be considered to have had a change in shift within the
meaning of Section 3 of this Article VI.
 
    A description of the work or jobs to be done, or the problem necessitating
the call-out, is provided as accurately as possible by the supervisor and/or
operator in order that the person being called may judge: (a) whether or not he
has the ability to do the work, and (b) about how long he may have to work.  It
is not intended to have a person come out on one job, then surprise him with a
 
 
(9)

--------------------------------------------------------------------------------

 
list of additional jobs to be done.  However, due to emergencies, it cannot be
guaranteed that he will only be required to do what he was called for.
 
    Notwithstanding the fact that an employee has been called out for work, such
employee shall perform his regular work schedule during the remainder of the
work week in which such call-out occurs unless excused from such work.
 
    If an employee is called out for work and works until the beginning of his
regular work schedule, the call-out will be considered as ending at the
beginning of his regular schedule.


Section 8A.  Advance Scheduling of Overtime.
 
    Overtime may be scheduled up to three (3) weeks in advance of the actual
time required.  In the event the scheduled overtime is cancelled, eight (8)
hours' notice will be given or a call-out will be paid.


Section 8B.  Right to Assign Qualified Personnel.
 
    In the event overtime distribution and call-out procedures do not provide
the Company with sufficient, qualified personnel to perform the overtime work,
the Company shall have the right to assign such work to qualified
personnel.  The performance of such work is mandatory.


Section 9.  Holiday Pay.
 
    The following days shall be considered holidays and normally no work will be
performed on the designated holidays except in cases of emergency,
around-the-clock shift work, and in those crafts where work is necessary for
continued operations:
 
       1.           New Year's Day
       2.           Good Friday
       3.           Memorial Day
       4.           July Fourth
       5.           Labor Day
       6.           Columbus Day
       7.           Thanksgiving Day
       8.           Day after Thanksgiving
       9.           Last work day before Christmas holiday
       10.           Christmas Day
 
    When any of these holidays fall on Sunday, the following Monday will be
observed as the holiday.
 
    When any of these holidays fall on Saturday, the preceding Friday will be
observed as the holiday.
 
(10)

--------------------------------------------------------------------------------

 
    Each employee who is not required to work and who does not work on a holiday
shall be paid a bonus equivalent to eight (8) hours at his regular rate at
straight time pay, providing he has worked his last scheduled work day
immediately preceding the holiday and his first scheduled work day following the
holiday unless the failure to work these days is because of confirmed illness or
accident no more than five (5) work days before or after the holiday, unless the
employee was excused in advance by the Company.
 
    An employee who works on the holiday will receive holiday pay equivalent to
the actual hours worked on the holiday, up to a maximum of twelve (12).  The
Company retains the right to schedule employees to work and the amount of hours
worked on holidays.


Section 10.  Reporting for Work and Not Used.
 
    Except when no work is available due to Act of God, such as fire, flood,
explosion, or tornado, an employee who reports for duty on his regular schedule
shall be given the opportunity of working a full 8-hour shift.
 
ARTICLE VII
WAGE RATES AND CLASSIFICATIONS


Section 1.  Wages and Pay Period.
 
    The regular pay periods for employees subject to this Agreement will cover
every two (2) scheduled work weeks, and checks will be available to the men on
their regular shifts on the Friday following completion of the 2-week period.
 
    Each employee who works during the period beginning 12:01 a.m., October 17,
2010, and ending 12:00 Midnight, October 16, 2013, shall be paid for his work in
that classification on the basis of the basic hourly wage rate for that
classification shown on Exhibit "A" to this Agreement.  Each employee will be
paid the applicable clothing allowances provided on Exhibit "A" to this
Agreement.


Section 2.  Changes in Classification of Work.
 
    (a)           Each employee covered by any classification is expected to
perform any duties to which he may be assigned within his classification or
lower classification.
 
    (b)           It is understood and agreed by the parties hereto that two (2)
work groups shall be recognized under this Agreement.  A tabulation of the
groups with explanatory notes is made in Exhibit "B," Part 1, which is a part of
this Agreement.
 
    (c)           All Maintenance personnel may be assigned to do any jobs that
they have the ability to perform subject to the provisions of Article V, Section
5, and Article XIV, Section 5, of the current contract.
 
 
(11)

--------------------------------------------------------------------------------

 
    (d)           The Company reserves the right to increase or reduce, at any
time and from time to time, the number of individuals employed in any group
mentioned in Exhibit "B", Part 1, to that number of individuals which, in the
opinion of the Company, are required to perform work in that group for
maintaining the plant.  Any such increase or reduction of force in any group
shall be made on the basis of bargaining unit seniority in that group.  The
Company shall advise the employee(s) affected seventy-two (72) hours in advance
of any permanent change in the number of persons who shall work in any
classification.


Section 3.  Mechanic Classifications, Opportunities and Training
 
    A Committee of Company and Union representatives will meet and work
collaboratively and efficiently to address issues regarding the training program
and requirements, including the rotating Equipment Test and development of the
Machinist Test.  Its major objective is to develop appropriate standards and
expectations to help provide eligible unit members with the opportunity to be
certified when relevant skill standards have been met.
 
    As questions or issues arise as to an individual’s eligibility or
opportunity to e tested, they will be brought to the attention of this
Committee.  The Committee will meet as needed with the General Manager to review
progress and/or opportunities which may arise.


ARTICLE VIII
HANDLING OF GRIEVANCES


Section 1
 
    Nothing in this section shall prohibit the informal discussion and
settlement of grievances between an individual employee and his supervisor.  If
so requested by the employee, a representative of the Union, who may be an
officer or steward, may be present at such informal discussions.  The formal
grievance procedure shall be as follows:  The grievance will be reduced to the
writing (on a form supplied by the Company) and shall state clearly, contract
violations or causes.  The Company will respond in writing at all steps.


Step 1
 
    If the complaint is not settled informally, it may be submitted to his
Maintenance Supervisor or his designee by the aggrieved employee and/or his
Union Representative within 10 days excluding Saturday, Sunday and Holidays, of
the aggrieved act.  The supervisor will give his answer within five days
excluding Saturday, Sunday and Holidays.  Grievances settled in step 1 shall be
on a non-precedent setting basis.


Step 2
 
    If the grievance is not settled in Step 1, the grievance may be referred
within ten days, (following receipt of the Supervisor’s answer in Step 1) to the
Maintenance Manager or his
 
 
(12)

--------------------------------------------------------------------------------

 
designee.  Maintenance Manager or his designee will meet with the shop steward
for the discussion of the grievance and after meeting with the shop steward the
Maintenance Manager or his designee will give his answer within seven days,
excluding Saturday, Sunday and Holidays.


Step 3
 
    If the grievance is not settled in Step 2, the grievance may be referred
within ten days, excluding Saturday, Sunday and Holidays (following receipt of
the Maintenance Manager or his designee’s answer in Step 2) to the General
Manager who will meet with the Union Officers and the International or District
Lodge Representative after the meeting with the Union Officers/DBR the Company
will answer within ten days, excluding Saturday, Sunday and Holidays.


    a)         If the grievance is not settled in Step 3, the grievance may be
referred within 30 days,
excluding Saturday, Sunday and Holidays, (following receipt of the Company’s
answer in
Step 3) to arbitration.  If agreeable to both parties, mediation may be used
prior to arbitration
to resolve the grievance.
 
    The party desiring arbitration will make application to the Federal
Mediation and Conciliation Service for a panel of seven arbitrators.  The
Company and the Union shall alternatively strike until one arbitrator is
left.  The notice to the FMCS shall contain a requirement that the arbitrator be
available to hear the case in 90 days.  Both the Company and the Union shall
have the right to reject two (2) panels submitted by the Federal Mediation and
Conciliation Service.  The decision of the arbitrator shall be final and binding
upon all parties to this agreement.  The arbitrator shall have no power to add
to or subtract from or modify any of the terms of this agreement or any
agreement made supplementary hereto, nor to establish or change any rate, but
shall interpret and adjust grievances in accordance, herewith, and shall render
his decision within 30 days from the close of the hearing or date post hearing
briefs may be filed.  Such decisions are to be put into effect within 30 days of
receipt.  The cost of the arbitrator shall be borne equally by the parties.


    b)           Time limits as provided herein may be extended by mutual
agreement.
 
    If the Union considers that an employee has been discharged unjustly, the
Committee shall file such claim within 15 days, excluding Saturday, Sunday and
Holidays, with the Company at Step 3 in this procedure.
 
ARTICLE IX
SHOP COMMITTEE AND STEWARDS


Section 1.  Shop Committee.
 
    The Shop Committee, composed of four (4) members from the employee work
force, and management representatives, shall hold regular meetings on a
bimonthly basis.  It shall be the responsi­bility of the Shop Committee to
submit a written agenda of each subject it wishes to discuss
 
 
(13)

--------------------------------------------------------------------------------

 
with the Company no less than forty-eight (48) hours before the day of any such
meeting.  Only three (3) employees in any one group at any one time shall be a
member of the Commit­tee.


Section 2.  Stewards.
 
    (a)           A Steward and an assistant Steward may be elected in each work
group by the employees of that group, and the Union shall submit to the Company,
in writing, the names of each person so designated.  The Company shall consider
the person so designated as Steward and assistant Steward of each work group
until notified, in writing, to the contrary.
 
    (b)           Duly-elected Stewards or Committeemen shall be deemed to
possess top ranking seniority for purposes of layoff and recall rights within
his respective work group or classification while acting as such.
 
ARTICLE X
LEAVE OF ABSENCE


Section 1.  Personal Business.
 
    If an employee desires to be off on personal business (not emergencies), he
may do so with the consent of the Company so long as he does not desire to be
off over two (2) work weeks and provided that he gives the Company forty-eight
(48) hours' notice of his desire to be absent and the length of time he desires
to be off.  Upon completion of such leave, he will resume employment on the
basis of uninterrupted service.


Section 2.  Union Business.
 
    (a)           The Company shall, upon a minimum of thirty (30) days' prior
written request from an employee and the President of Local No. 224 of
International Association of Machinists and Aerospace Workers, grant a leave of
absence, extending not longer than fourteen (14) days, to the employee applying
for such leave in order that he may, during that leave, engage in work
pertaining to the business of Local No. 224 of International Association of
Machinists and Aerospace Workers.
 
    Such a leave shall not be granted to more than one (1) employee at any one
time.  Such employee shall not be granted such a leave for more than an
aggregate of thirty (30) days in any one (1) calendar year.
 
    (b)           The Company shall grant (upon a minimum of sixty (60) days
advance prior written request of an employee and the President or Vice President
of International Association of Machinists and Aerospace Workers) a leave of
absence for a period not to exceed one (1) year in order that the employee
requesting such leave may, during the period of such leave, work as any employee
of Interna­tional Association of Machinists and Aerospace Workers.  Not more
than one (1) employee shall be permitted to be absent from work at any one time
on any such leave.


 
(14)

--------------------------------------------------------------------------------

 
Section 3.  Sickness or Accident.
 
    If an employee who has established seniority is out of service due to
occupational injury or occupational disease suffered or contracted while he is
in the employment of the Company, he shall retain his seniority accrued at the
date of his disability and continue to accrue seniority for a period of
twenty-four (24) months or length of previously-accrued seniority, whichever is
less, during the period of his disability as a result thereof.  If an employee
who has established seniority is out of service due to nonoccupational injury or
disease suffered while he was in the employment of the Company, he shall retain
his accrued seniority for a period of twenty-four (24) months and will accrue
seniority in the classification in which he was last regularly employed for a
period of one (1) year.
 
    Under either of the above conditions, if an employee should accept an equal
or better job elsewhere, his seniority shall be cancelled.


Section 4.  Notice to the Company.
 
    When an employee becomes aware of the fact that he is going to be absent
from work due to sickness, accident, or other emergency, he must notify his
supervisor as far in advance of his scheduled shift as he/she has knowledge of
such intended absence, but no less than one (1) hour before the time he is due
to report to work.  In the event the employee cannot contact his Supervisor, it
is permissible to contact any member of Management.


Section 5.  Military Reserve Training.
 
    (a)           Any regular employee (not probationary) may be granted a
special leave of absence for a period not to exceed fourteen (14) days, plus a
reasonable period to cover travel time, when required for the purpose of
engaging in a training program for Enlisted Reserve, Reserve Officers, or
National Guard Encampment, provided:


 
1.
He furnishes the Company with a copy of orders from the military authorities
calling him for duty; and



 
2.
He gives advance notice to his immediate supervisor so that arrangements may be
made for his replace­ment during the period of his leave.

 
    (b)           Only one (1) leave of absence for Military Reserve Training
shall be granted to any employee during a calendar year.
 
    When an employee is out of work for the reasons set forth herein, FMLA and
relevant insurance coverage will be applied for the initial twelve (12) weeks of
his leave.  After the initial twelve (12) weeks, the employee will be entitled
to continue health insurance coverage and at costs pursuant to his COBRA rights
which will begin upon completion of the initial FMLA coverage.
 
 
(15)

--------------------------------------------------------------------------------

 
ARTICLE XI
VACATIONS


Section 1.
 
    Normal vacation accruals will be computed in accordance with the following
provisions:
 
    (a)           Two weeks (80 hours) - after having accrued one (1) year's
Company seniority;
 
    (b)           Three weeks (120 hours) - during the calendar year in which an
employee accrues six (6) years’ plant seniority;
   
    (c)           Four weeks (160 hours) – during the calendar year in which an
employee accrues twelve (12) years’ plant seniority.
 
    Employees will receive vacation pay at the wage rate (including any
supplemental step-up pay which may apply) for the job they would have been
working at the time of vacation.


Section 2.
 
    (a)           Normally, all vacations will begin with the first work day of
the work week schedule.
 
    (b)           Vacation pay shall be based upon the straight time rate of an
employee's regular classification at the beginning of the vacation and will be
taken in accordance with his established work schedule.  If a holiday, as
defined in Article VI, occurs during an employee's vacation period, the employee
will receive pay for said holiday as defined in Article VI.
 
    (c)           Each employee must take his vacation during the vacation year
(January 1-December 31) in which it falls due, subject to subsections (d) and
(i) below.
 
    (d)           If an employee is not permitted to take his vacation in any
calendar year in which it is due because the Company finds it not convenient to
excuse him from work, he shall be paid a sum equal to the sum to which he would
have been entitled for working at his regular job based on straight-time pay at
normal working schedule during the last part of that year equal to the number of
weeks' vacation to which he is entitled.
 
    (e)           Except with special permission of the Company, no employee
shall be permitted to begin a vacation in any year within three (3) months of
the date of the end of the vacation taken by him during the preceding calendar
year, and any employee who has received pay in lieu of vacation for one (1)
calendar year shall be entitled to his next annual vacation before March 1 of
the following year, if it is practical for the Company to give him a vacation.
 
    (f)           An employee who (a) resigns, (b) retires, (c) is laid off as
part of a reduction in forces, or (d) is granted a military leave under the
provisions of Article XII, at a time when he has
 
 
(16)

--------------------------------------------------------------------------------

 
earned vacation to that date but has not taken, nor previously received pay in
lieu of, shall be paid in lieu of any vacation he has earned to that date but
has not taken, nor previously received pay in lieu of.
 
    Computation of vacation under this section will be earned at the rate of
one-twelfth (1/12th) for each month from employee's anniversary date.  Sixteen
(16) or more calendar days of employment in any calendar month will be
considered a full month in computing vacation accruals.
 
    (g)           An employee will not be eligible for overtime or call-out
during the period beginning with the first day of his vacation and until his
first scheduled work day following completion of his vacation.
 
    (h)           In the event of the death of any employee who was then
otherwise eligible for a vacation but who had not taken it, a sum of money equal
to pay in lieu of such vacation shall be paid to the person(s) who shall be
entitled to the personal property of such decedent.
 
    (i)           No employee shall receive pay in lieu of vacation except as
provided in Article XI, Section 2(d).  However, when an employee is absent from
work due to authorized occupational injury or illness, or personal sick leave,
and has not returned to work by December 31, he may, at the Company's option, be
permitted to take his vacation or receive vacation pay between January 1, and
April 1 of the following year.


Section 3.
 
    The vacation schedule will be initiated January 2nd of each year for those
eligible for vacation in that year.  Employees shall choose their vacation
periods in order of their bargaining unit seniority.  The Company will, insofar
as operations permit, arrange by choice and by seniority the employee's request
in the vacation schedule.  An employee not submitting his vacation preference
within a reasonable time after being contacted will have his vacation scheduled
during the year at a time convenient to the plant operations.
 
    Normally, subject to operational requirements, the Company will permit from
each Maintenance Work Group, a maximum of twenty (20%) percent of the active
available employees to be on vacation at the same time.
 
ARTICLE XII
MILITARY LEAVE


Section 1.  Military Service
 
    The rights of employees of the Company who enter Military Service during the
term of this Agreement will be governed in all respects by applicable laws.


 
(17)

--------------------------------------------------------------------------------

 
Section 2.  Pay in Lieu of Vacation.
 
    Each such employee who is entitled to a vacation under the vacation policy
of the Company at the time he leaves to enter the Armed Forces, who elects not
to take the vacation but to receive pay in lieu thereof, shall, upon furnishing
to the Company a certificate from his commanding officer establishing the fact
that he had been inducted into the military service, be paid the amount of money
he would have received had he taken his vacation just prior to the beginning of
his military leave.
 
ARTICLE XIII
PHYSICAL EXAMINATIONS


Section 1.  Periodical Examinations.
 
    The Company may, from time to time, require all employees to have periodical
physical examinations by a doctor selected by the Company.  However, such
examinations shall not be used for the purpose of discriminating against an
employee.  Each employee shall receive his regular rate of pay for all time
required to be examined as provided in this Section 1.


Section 2.  Certificate of Physical Fitness.
 
    In the case of an employee being absent from work due to illness or physical
impairment, he may be required to present a certificate of physical fitness,
signed by a licensed physician, before being readmitted to work.  This rule,
however, shall not limit the right of the Company to require physical
examination by a physician in the Company's service in exceptional cases of
constantly recurring absence from duty.  Such examinations and certifications
will be handled in accordance with relevant law.


Section 3.  Dispute Resolution.
 
    Notwithstanding any of the provisions of Article VIII of this Agreement, in
case a dispute arises over the physical fitness of an employee to return to work
or continue to work, a board of three (3) physicians shall be selected; one by
the Company, one by the employee, and one selected by the two so named.  The
decisions of the majority of this board shall be final and binding.
 
ARTICLE XIV
MISCELLANEOUS AND GENERAL


Section 1.  Tool Check-in Time.
 
    Employees will be allowed fifteen (15) minutes time to clean and check in
their tools before quitting time, if such action is required by them.


 
(18)

--------------------------------------------------------------------------------

 
Section 2.  Discrimination.
 
    There shall be no discrimination by the Company against any employee with
respect to any conditions of employment on account of his membership in this
labor union, or on account of any activity undertaken in good faith in his
capacity as a representative of other employees.  The Union shall not
discriminate against any employee who is not a member of the Union.
 
    Where the male gender is used in this contract, it is intended to refer to
both male and female.  It is a continuing policy of the Company and the Union
that the provisions of this Agreement shall be applied to all employees without
regard to race, color, religion, sex,  disability, national origin, age or any
other characteristic prohibited by applicable law.


Section 3.  Wage Rate Changes.
 
    There shall be no change in the basic hourly wage rates set forth in Exhibit
"A" to this Agreement, or in the clothing allowance set forth in Exhibit "A" to
this Agreement, during the term of this Agreement.


Section 4.  Safety Provisions.
 
    The Company shall continue to make reasonable provisions for the safety and
the health of its employees at the plant during hours of their
employment.  Protective devices from injury shall be provided by the
Company.  Employees, subject to this Agreement, will abide by safe practice
rules and regulations of the Company, and failure to do so may be considered
grounds for dismissal.
 
    No employee shall be required to perform services which, in the considered
judgment of the Company and the Union, seriously endanger his physical safety;
his refusal to do such work shall not warrant or justify discharge.  If any
employee refused to perform such work, representatives of the Company and the
Union shall immediately attempt to decide the safety factor.  Should they be
unable to agree, the decision of a representative of the Safety Department of
the Company shall be obtained.  If the employee still feels an unsafe condition
exists, he will not be required to perform that given job, and the Company will
have the work done by any means it elects.


Section 5.  Discharges.
 
    It is agreed by and between the Company and the Union that the Company may,
without limitation upon its right to discharge an employee for any other valid
reason, discharge any employee, subject to this Agreement, for the violation of
any of the Company's rules or regulations, which said rules and regulations
heretofore have been approved by both the Company and the Union.


Section 6.  Recess Period (Smoking).
 
    Where an employee is required to work continuously in restricted and
confined areas where smoking is not permitted, the Supervisor is authorized to
grant a recess of not longer than ten (10)
 
 
(19)

--------------------------------------------------------------------------------

 
minutes to employees upon request, providing in his judgment, work conditions
permit; however, no employee shall be granted more than two (2) such recesses in
any one (1) normal work day.


Section 7.  Jury Duty.
 
    Each employee of the Company who is called for service upon any grand jury,
petit jury or coroner jury shall, after furnishing to his Supervisor, a
certificate in evidence of his jury service, be paid by the Company for each day
which he serves upon said jury a sum equal to the difference between the amount
he would have earned if he had been required to work for the Company on that day
for the number of hours of his regular work schedule and the jury pay he
received, with the provision that no such payment shall be made to an employee
for jury service on any day during which, in accordance with his regular work
schedule, he would not have worked for the Company.


Section 8.  Termination Pay.
 
    An hourly employee whose work comes within the scope of the Fair Labor
Standards Act, and who has been continuously employed by the Company for one (1)
year, shall, if discharged through no fault of his own, receive a sum equivalent
to forty (40) hours' straight time pay at his regular rate, based upon his
normal schedule of work, and twice that amount if he has been employed by the
Company for a period of five (5) years.  No employee shall receive such
termination pay more than once in any one (1) calendar year.


Section 9.  Contract Work.
 
    It is agreed that any classified work covering maintenance and repair of
equipment and machinery now being done by employees of the Company shall not be
contracted out as long as the Company has the necessary equipment and as long as
there are qualified employees available to do the work.


Section 10.  Technical and Supervisory Employees.
 
    The Company may use technical and supervisory employees to install temporary
test equipment to be used in evaluating condi­tions and/or performance of plant
facilities.


Section 11.  Minor Maintenance.
 
    It is agreed that Operating Department personnel will perform minor
maintenance functions.  Minor maintenance functions shall be similar in scope
but not limited to the following examples:


 
1.
Tightening loose mechanical connections.



 
2.
Tightening leaking packing.



 
3.
Changing instrument charts.



 
(20)

--------------------------------------------------------------------------------

 
 
 
4.
Tightening piping fittings to stop minor leaks.



 
5.
Changing light bulbs.

 

 
6.
Hooking up loading and unloading lines.

 
Section 12.  Minor Operating Functions.
 
    Maintenance personnel may perform minor operating functions when requested
by production supervision, but only when accompanied by a qualified member of
the operations group.  Typical example: Assisting in closing or opening large
block valves that are difficult for one person to handle.


Section 13.  Uniforms
 
    Employees are encouraged to elect to use the contractor service to supply
them with uniforms.  Those who use the uniform service will be assured of the
current level of shirts and pants and the winter jacket at $0.16/hour cost to
employees with no cost to repair for the term of this Agreement, unless the
employee terminates use of uniforms and returns damaged goods.


ARTICLE XV
VALIDITY OF CONTRACT
 
    In the event any of the provisions of this agreement may conflict with State
or Federal statutes now existing or subsequently enacted or with legal executive
orders or regulations or applicable court decision, the requirements of law
shall overrule such provisions of this agreement, it being the intent thereof
that neither the Company nor the Union may insist upon the observance of any
provision hereof where the other party to the agreement is obligated by law to
adopt a course in conflict with this agreement.  The remaining provisions of
this agreement not affected thereby will remain in full force and effect.
 
ARTICLE XVI
NOTICE
 
    Any notice to the Company provided herein may be given by depositing same in
the U.S. Mail in a sealed envelope, registered, postage prepaid, and addressed
to:


El Dorado Chemical Company
P.O. Box 231
El Dorado, Arkansas  71731
Attention: Plant Manager
 
 
(21)

--------------------------------------------------------------------------------

 
    Any notice to be given to the Union may be given by depositing same in the
U.S. Mail in a seal envelope, registered, postage prepaid, and addressed to:


Recording Secretary
International Association of Machinists
and Aerospace Workers, AFL-CIO,
Local No. 224
Box 1332
El Dorado, Arkansas
 
    A copy of notices should be likewise mailed to:


President, International Association of
 Machinists and Aerospace Workers
AFL-CIO Machinists Building
9000 Machinist Place
Upper Marlboro, Maryland  20772-2687
 
ARTICLE XVII
FUNERAL LEAVE
 
    Any employee in the bargaining unit shall be allowed to be absent from work
to arrange for or attend the funeral of any one of the relatives of the employee
hereinafter stated:
 
    (a)           If the deceased relative was the husband, wife, child, father,
mother, brother, sister, grandfather, grandmother, or grandchild of the employee
or spouse, the employee shall be permitted to be absent from work for a period
not to exceed two (2) continuous days.
 
    (b)           If, to attend the funeral for the deceased relative, the
employee travels to a point more than 100 miles from El Dorado, Arkansas, he
shall be allowed such leave for an additional day with pay.
 
    The pay for each day's leave which the employee receives under the
provisions of this Article shall be a sum equal to straight time for his regular
schedule of work on the day involved.  There shall be no duplication of payment
under provisions of this Article for any other employee benefits such as
vacation pay, holiday pay, or sickness benefits payments.
 
    Any request for such time off with pay based on false statements will
subject the employee making the request to immediate disciplinary action or
discharge.
 
 
(22)

--------------------------------------------------------------------------------

 
ARTICLE XVIII
GROUP INSURANCE


Group Insurance and Pension.
 
    The Company and employees will share the entire cost of group insurance
benefits for employees and employee dependents on the following basis, in the
following employee enrollment categories, payable bi-weekly:

       a.           Employee
       b.           Employee and Children
       c.           Employee and Spouse
       d.           Family
 
    Medical claims utilization and fixed costs will determine the cost
share assigned to each enrolled employee by enrollment category.


 
(1)
Effective January 1, 2011, the employee’s cost share of 23%, per pay period,
will be based on the total claims utilization and fixed costs commencing
November 1, 2009, through October 31, 2010.



 
The specific cost share amounts to be effective January 1, 2011, will be
constant throughout that year.



 
(2)
Effective January 1, 2012, the employee cost share of 24%, per pay period, will
be based on the total claims utilization and fixed costs during the period,
commencing November 1, 2010, through October 31, 2011.

 



 
The specific cost share amounts, per pay period, to become effective January 1,
2012, will be constant throughout that year.



 
(3)
Effective January 1, 2013, the employee cost share of 25%, per pay period, will
be based on the total claims utilization and fixed costs, during the period
commencing November 1, 2011, through October 31, 2012.



 
(4)
Cap on employee contribution rate remain, but increase by 25% in January 2011,
27.5% in January 2012 and 30% in January 2013 in each category of coverage.



 
(See chart for dollar amounts)



The specific cost share amounts, per pay period, to be effective January 1,
2013, will be constant throughout that year.


Effective January 1, 2011, 2012, and 2013, of each year, the maximum employee
cost share amounts, per pay period, are as follows:
 
 
(23)

--------------------------------------------------------------------------------

 
                2011                      23%
                2012                      24%
                2013                      25%
 
    If the total claims percentage cost share, per pay period, exceeds the
capped rates shown below, the capped rates will apply.
 
 

  2010 2011 2012 2013 \MEDICAL   23% 24% 25% Capped Rates:         Employee
 $36.15  $45.19  $60.12  $81.41           Employee & Children $67.13  $83.91
$111.64 $151.18           Employee & Spouse $111.02 $138.78 $184.63 $250.02    
      Family $142.00 $177.50 $236.15 $319.79           DENTAL         Employee
$10.15 $12.69 $16.88 $22.86           Employee Family $26.35 $32.94 $43.82
$59.34          

 
    Employees should refer to Summary Plan Descriptions for details of EDC
Health Plan co-payments, deductibles, co-insurance coverage and periodic
amendments as may be made from to time to time.
 
    Effective with the date of this Agreement, the Company agrees to pay the
cost of employee’s short-term and long-term disability insurance which it
provides and as may be amended from time-to-time as well as basic life insurance
(twice an employee's annual income).
 
    Dental insurance coverage will be made available as an option.  The employee
may elect to purchase the insurance by paying the premium each month, or by
increasing the deduction amounts for the current group medical plan.
 
    The Savings Incentive Plan for Employees in effect on October 17, 2010,
shall be continued during the term of this Agreement.


 
(24)

--------------------------------------------------------------------------------

 
ARTICLE XIX
NO STRIKE OR LOCKOUT
 
    There shall be no strike, sympathy strike, or lockout during the term of
this Agreement for any reason.
 
ARTICLE XX
SERVICE WITH COMPANY
 
    The Company shall honor previous service at the El Dorado Chemical Company
for purposes of seniority and vacation eligibility only.  Previous service at
the plant, or any predecessor of the Company, shall not be credited for purposes
of pension benefits.
 
ARTICLE XXI
CHANGE OR MODIFICATION OF AGREEMENT


Section 1
 
    If either party shall desire to change any provisions of the agreement; it
shall give written notice of such desire to the other party by certified mail at
least 60 days in advance of its expiration date.


Section 2
 
    The giving of notice provided in Section 1 shall constitute an obligation
upon both parties to negotiate in good faith all questions at issue, with the
intent of reaching written agreement prior to the expiration date.


Section 3
 
    If the parties have not reached agreement on or before the expiration date,
all the provisions of the agreement shall remain in effect unless specifically
terminated in accordance with the provisions of Article XXIII below.
 
 
(25)

--------------------------------------------------------------------------------

 
ARTICLE XXII
TERMINATION OF AGREEMENT


Section 1
 
    At any time after the expiration date, if no agreement on the question at
issue has been reached, either party may give written notice to the other party
of intent to terminate the Agreement in (not less than) 10 days.  All the
provisions of the Agreement shall remain in full force and effect until the
specified time has elapsed.  During this period, attempts to reach an agreement
shall be continued.


Section 2
 
    In the event that parties fail to resolve their differences within the
specified time, all obligations under this agreement are automatically canceled
at the expiration thereof.  Provided, however, that nothing in the foregoing
shall take away the right of the parties to mutually agree to a written
extension of this Agreement.
 
    This Agreement may be opened for change by specific areas by mutual
agreement of the parties without affecting the remainder of the contract.  Any
changes must be ratified by the Union membership prior to implementation.

 
26 

--------------------------------------------------------------------------------

 
IN WITNESS HEREOF, this instrument is executed on the 6th day of October, 2010,
to be effective as of October 17, 2010, at 12:01 a.m.
 
EL DORADO CHEMICAL COMPANY
 
 
By:  /s/ Greg Withrow      
Greg Withrow,  General Manager
 
 
INTERNATIONAL ASSOCIATIO OF MACHINISTS
AND AEROSPACE WORKERS AFL-CIO, LOCAL NO. 224
 
 
By: /s/ Larry G Booth      
Larry G. Booth
Directing Business Representative
 
 
MEMBERS OF THE SHOP COMMITTEE:
 
/s/  Jim McKnight       
Jim McKnight   
 
/s/ Clay Barker         
Clay Barker
 
/s/ Steve Taylor         
Steve Taylor
 
/s/ Jason Arnold         
Jason Arnold
 
/s/ Chris Smith         
Chris Smith
 
 
27

--------------------------------------------------------------------------------

 
EXHIBIT "A"
BASIC HOURLY WAGE RATE
 


 

Classification 10/17/10 10/17/11 10/17/12         "A" Mechanic $21.10 $21.31
$21.63 "B" Mechanic $19.63 $19.83 $20.13 "C" Mechanic $18.90  $19.09  $19.38 "D"
Mechanic $13.98 $14.12 $14.33 "E" Mechanic-New Hire ** ** ** (First 180 Days)  
   
** Rate of pay determined by Company on basis of employees qualifications.
   

 
    The Company shall have the right to select and appoint employee(s) as
Lead.  In addition to the regular work of their classification, a Lead may be
assigned to train, assist, assign employees, carry out the instructions of
supervision, and to perform any other duties pertaining to the maintenance
department, which may be assigned by management.  The selection of Lead
personnel and the duration of their appointment is within the sole discretion of
management.  While so assigned, Lead(s) shall receive a premium of one dollar
($1.00) above their regular hourly rate.
 

Specialist I $23.28 $23.51  $23.86         Specialist II $25.28  $25.53 $25.91  
      Specialist III $27.28 $27.55 $27.96        

                                                                                                                               
 
(28)

--------------------------------------------------------------------------------

 
RATE CHANGES DURING TERM OF AGREEMENT
 
    The parties agree that the Company shall have the right to establish pay
practices and rates which assure the Company’s ability to attract and retain
skilled/qualified bargaining unit members.  Before implementation, the Company
will discuss the rates and/or changes with the Union.


CLOTHING ALLOWANCE
 
    In addition to the hourly rates set forth in Exhibit "A", there shall be
paid a clothing allowance of each hour worked, as indicated below:
 
          Clothing Allowance
          Per Hour
          $.16
 
 
(29) 

--------------------------------------------------------------------------------

 
EXHIBIT "B"


RECOGNIZED MAINTENANCE WORK GROUPS


Group I - Mechanical
 
    Includes work ordinarily done by the following work groups:
 
       1 .Pipefitter, Plumber
       2. Welder, Lead Burner
      3. Heavy Duty Operator, Rigger
       4. Machinist
       5. General Mechanic
       6. Tank Car Repairman,
       7. Carpenter, Painter, Mason, Insulator, Concrete Finisher
       8. Rotating Machinery
 
 
Group II - Electrical/Instrumentation
 
    Includes work ordinarily done by:
 
       1. Electrician
       2. Instrument Repairman
 
 
(30) 

--------------------------------------------------------------------------------

 
